UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1756


PEDRO GARCIA LOPEZ; GUADALUPE NICOLAS CASTRO; J.J.G.N.,

                    Petitioners,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 20, 2021                                         Decided: May 11, 2021


Before WYNN and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Daniel Christmann, CHRISTMANNLEGAL, Charlotte, North Carolina, for Petitioners.
Jeffrey Bossert Clark, Acting Assistant Attorney General, Margaret Kuehne Taylor, Senior
Litigation Counsel, Jonathan K. Ross, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pedro Garcia Lopez and his wife and son, natives and citizens of Mexico, petition

for review of an order of the Board of Immigration Appeals (Board) dismissing their appeal

from the Immigration Judge’s decision denying Garcia Lopez’s applications for asylum,

withholding of removal, and protection under the Convention Against Torture (CAT).

       Regarding asylum and withholding of removal, Garcia Lopez has not challenged

the Board’s sole dispositive finding that he failed to meet his burden of proof by

demonstrating a nexus between his harm, or feared harm, and a protected ground. Garcia

Lopez has therefore abandoned on appeal any claims relative to this dispositive finding.

See Fed. R. App. P. 28(a)(8)(A); Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-49 (4th

Cir. 2013).

       Next, we lack jurisdiction to review Garcia Lopez’s claim that he qualified for

protection under the CAT because he did not raise, and exhaust, any CAT claims before

the Board. An alien must exhaust “all administrative remedies available to the alien as of

right” before filing a petition for review of a final order of removal. 8 U.S.C. § 1252(d)(1).

An alien who fails to raise a particular claim before the Board fails to exhaust that claim.

See Tiscareno-Garcia v. Holder, 780 F.3d 205, 210 (4th Cir. 2015). Because Garcia Lopez

did not exhaust claims relative to the denial of CAT protection and fails to contest the

Board’s finding that he waived CAT-related claims, we lack jurisdiction to review the CAT

claims raised in this appeal.




                                              2
       Accordingly, we dismiss the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                   PETITION DISMISSED




                                             3